DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application has PRO 62/643,638 03/15/2018

Status of Claims
	Claims 1-11, 13-16, 24-27, and 33 are currently pending and allowed.
	Claim 12, 17-23, and 28-32 are canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see Remarks, filed on 03/01/2022, have been fully considered and are persuasive.  The rejections of claims 1-11, 13-16, 24-27, and 33 have been withdrawn. 
The best references found by Examiner are Korhammer et al. (US Patent No.: 6,278,982), Rapaport (US Patent No.: 10,121,200), and Lundberg et al. (US Pub No.: 2014/0006251).  These references, whether individually or combined, fail to teach every limitation recited in the amended independent claims 1, 24, and 33.  Examiner agrees that the Korhammer reference does not teach or suggest that the new order for a quantity of assets is consolidated with a different order into a custodial order for a second quantity of assets, after determining that the new order matches an order in a consolidated order book that corresponds to a particular order on a particular order book of a particular asset exchange of a plurality of asset exchanges.  Instead, Korhammer teaches sending the new order for execution without consolidating it with other order into a custodial order for execution.  Furthermore, the Korhammer reference does not teach or suggest that the orders are for blockchain-implemented assets or cryptocurrencies.  Rapaport and Lundberg fail to make up for the deficiencies of the Korhammer reference.
The combination of Korhammer, Papaport, and Lundberg fail to teach the limitations, “receive a new time-sensitive order for a first quantity of at least one blockchain-implemented asset from a user; determine that the new time-sensitive order matches an order in the consolidated order book that corresponds to a particular order on a particular order book of a particular asset exchange of the plurality of asset exchanges; in response to determining that the new order matches the order in the consolidated order book that corresponds to the particular order on the particular order book, consolidate the new  order and at least one other order into a custodial order for a second quantity of the at least one blockchain-implemented asset; send the custodial order to the particular asset exchange to attempt to match the new time-sensitive order on the particular asset exchange using the custodial assets for the user; receive a failure notification for the custodial order from the particular asset exchange; and in response to receiving the failure notification, place the  order in at least one of the consolidated order book, a separate local order book, or at least one of the plurality of order books of the plurality of asset exchanges”, which are required by independent claims 1, 24, and 33.  Therefore, claims 1-11, 13-16, 24-27, and 33 are in condition of allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441. The examiner can normally be reached 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
MAY-2022